

BRIDGE LOAN AGREEMENT


THIS BRIDGE LOAN AGREEMENT (this “Agreement”) is made this ___ day of September,
2008, by and among Diamond Sports & Entertainment, Inc., a Delaware corporation
(“Borrower”), and Federal Sports & Entertainment, Inc. (f/k/a Rite Time Mining,
Inc.), a Nevada corporation (“Lender”).


W I T N E S S E T H:


WHEREAS, Lender and Borrower have agreed upon certain of the terms and
conditions of a merger (the “Merger”) and related transactions (collectively,
the “Transactions”), as contemplated by the term sheet between the Borrower and
Gottbetter Capital Markets, LLC (“GCap”), dated as of December 12, 2007, as
amended to date (the “Term Sheet”);


WHEREAS, simultaneously herewith Lender is engaged in an offering (the “Note
Offering”) of its 0% Convertible Secured Promissory Notes (the “Convertible
Notes”), which offering is being conducted pursuant to the exemption from
registration provided by Rule 506 of Regulation D, Regulation S and/or Section
4(2) under the Securities Act of 1933, as amended (the “Securities Act”); and


WHEREAS, to provide Borrower with sufficient working capital to enable Borrower
to fulfill its obligations under certain contractual agreements incident to its
business while Lender and Borrower prepare the documentation necessary and
appropriate to consummate the Transactions and obtain all necessary approvals
from stockholders and third parties, Lender has agreed to utilize the net
proceeds of the Note Offering to provide Borrower with a temporary loan in the
principal amount between $500,000 and $1,000,000 in exchange for one or more 0%
unsecured bridge loan promissory notes (the “Note” or “Notes”), to meet working
capital requirements agreed upon by Borrower and Lender;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender, intending to be legally bound, agree as follows:


ARTICLE I - LOAN


1.1. Loan. Lender agrees, on the terms and conditions of this Agreement, to make
loans to Borrower in the amount of not less than $500,000 and not more than
$1,000,000, as determined by Lender (the “Loan”). Upon the execution and
delivery of this Agreement, Lender shall disburse approximately _________
Hundred _______ Thousand Dollars ($_________) of the Loan to Borrower. The
aggregate Loan shall be equivalent to the gross proceeds of the Note Offering,
without regard to the payment of any fees or expenses from such gross proceeds.



1.2. The Notes. Borrower has authorized the issuance of the Notes made in favor
of Lender by Borrower, which shall be in the form set forth in Exhibit A
attached hereto. Each disbursement of the Loan shall not bear interest, and
shall be due and payable to the order of Lender on the earliest of (i) fifteen
(15) months after the date of such disbursement (the “Due Date”), unless such
Due Date is extended by Lender and Borrower in writing, (ii) the closing of any
subsequent financing in favor of the Borrower that results in gross proceeds to
the Borrower of an amount equal to or greater than the aggregate amount loaned
to the Borrower under this Agreement and (iii) the date of closing of the
Merger; provided, however, that from and after an Event of Default, as defined
in Article IV hereof, interest on the Loan shall be charged at a rate of fifteen
percent (15%) per annum; and provided further, however, that upon the
consummation of the Merger, all indebtedness evidenced by the Notes shall be
deemed canceled and paid in full.


1

--------------------------------------------------------------------------------


1.3. Payments. Borrower shall repay the unpaid principal amount of the Loan (the
“Repayment Amount”) on the Due Date or as otherwise indicated in Section 1.2
above, as set forth below; provided, however, that upon the closing of the
Merger, all amounts outstanding under the Loan shall be forgiven, and the Note
shall be cancelled and the Loan shall be deemed repaid in full:
 
Borrower shall wire the Repayment Amount in same-day funds in accordance with
the wire instructions set forth immediately below, which Repayment Amount shall
be held in escrow pursuant to the terms of an escrow agreement by and among
Lender, GCap, and CSC Trust Company of Delaware, as escrow agent (the “Escrow
Agent”), and disbursed in accordance therewith solely for repayment of the
aggregate amounts due and payable to the Buyers (defined below) on the
Convertible Notes.



   
Wire Instructions
Bank:
 
PNC Bank
ABA#:
 
031100089
Account Name:
 
PNC Bank, on behalf of CSC Trust Company of Delaware as Escrow Agent for Federal
Sports & Entertainment, Inc.; 79-1152
Account#:
 
5605012373
FBO:
 
Diamond Sports & Entertainment, Inc.
   
Federal ID No.
   
Address

 
1.4. Conditions to Loan. Notwithstanding the foregoing, the obligation of Lender
to disburse the Loan to Borrower is subject to the satisfaction of the following
conditions:


(a) Borrower shall have obtained (and shall have provided copies thereof to
Lender) all waivers, consents or approvals, if any, from third parties, and
shall have given all notices to third parties, and the failure of which to
obtain or to give notice would result in a conflict with, result in a breach of,
constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of obligations under, create in any party the
right to terminate, modify or cancel, or require any notice, consent or waiver
under, any contract or instrument to which Borrower or any of its subsidiaries
is a party or by which Borrower or any of its subsidiaries is bound or to which
any of their assets is subject, except for any conflict, breach, default,
acceleration, termination, modification or cancellation in any contract or
instrument which would not have a Company Material Adverse Effect (as
hereinafter defined) and would not adversely affect the consummation of the Loan
or the other transactions contemplated hereby, including but not limited to the
Merger.


2

--------------------------------------------------------------------------------


(b) Those stockholders of Borrower listed on Schedule 1 to the Pledge Agreement
(defined below) beneficially owning in the aggregate one million shares of the
capital stock of the Borrower on a fully converted basis (such shares
constituting the “Borrower Control Shares”) shall have entered into a pledge
agreement of even date herewith (the “Pledge Agreement”) with the Lender and
Gottbetter & Partners, LLP as collateral agent (the “Collateral Agent”) pursuant
to which such stockholders shall have pledged to, and deposited with, the
Collateral Agent the Borrower Control Shares, for the benefit of the investors
in the Note Offering (the “Buyers”).
 
(c) Borrower shall have entered into a security agreement of even date herewith
with the Buyers pursuant to which Borrower shall have granted and conveyed to
the Buyers a security interest in all of the tangible and intangible assets of
Borrower now owned by Borrower, as security for the full and timely repayment of
the Convertible Notes in accordance with the terms of the Convertible Notes.
 
ARTICLE II - REPRESENTATIONS AND WARRANTIES OF BORROWER


Borrower represents and warrants to Lender as follows:


2.1. Organization. Each of Borrower and its Subsidiary, as defined below, is a
corporation and limited liability company, respectively, duly existing under the
laws of its jurisdiction of organization and qualified and licensed to do
business in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be so qualified, except where the failure
to be so qualified would not have a material adverse effect on the business,
operations, condition (financial or otherwise), property or prospects of
Borrower or any Subsidiary (as defined below), or the ability of Borrower and
any Subsidiary to carry out its respective obligations under the Loan Documents
(as defined in Section 2.3 below) (a “Company Material Adverse Effect”).


2.2. Subsidiaries. Borrower’s only Subsidiary is Diamond Concessions, LLC, a
California limited liability company. For purposes of this Agreement, a
“Subsidiary” means any corporation, partnership, joint venture or other entity
in which Borrower (i) has, directly or indirectly, an equity interest
representing 50% or more of the capital stock thereof or other equity interests
therein or (ii) by contract or otherwise controls the management of such entity
and operates such entity as a combined business.


2.3. Authorization. All corporate action on the part of Borrower (and its
Subsidiary, as applicable) and its officers, directors and stockholders
necessary for the authorization, execution, delivery and performance of all
obligations of Borrower under this Agreement, the Note and all other documents
executed in connection with the Loan (collectively, the “Loan Documents”) to
which any of them may be a party have been taken. This Agreement, the Note and
the other Loan Documents, when executed and delivered by Borrower, shall
constitute legal, valid and binding obligations of Borrower, enforceable against
Borrower in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights and the enforcement of debtors’ obligations
generally and by general principles of equity, regardless of whether enforcement
is pursuant to a proceeding in equity or at law.


3

--------------------------------------------------------------------------------


2.4. Absence of Conflicts. The execution, delivery and performance of this
Agreement and each of the other Loan Documents is not in conflict with nor does
it constitute a breach of any provision contained in Borrower’s organizational
documents, nor will it constitute an event of default under any material
agreement to which Borrower is a party or by which Borrower is bound.


2.5. Consents and Approvals. Borrower has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all governmental authorities and agencies that are necessary for the
continued operation of Borrower’s business as currently conducted, or are
required by law, including Far East National Bank.


2.6. Capitalization. The authorized and outstanding capital stock of Borrower is
described on Schedule 2.6 attached hereto. Except as set forth on Schedule 2.6
or as contemplated by the Transactions, there are no subscriptions, convertible
securities, options, warrants or other rights (contingent or otherwise)
currently outstanding to purchase any of the authorized but unissued capital
stock of Borrower. Except as set forth in Schedule 2.6 or as contemplated by the
Transactions, Borrower has no obligation to issue shares of its capital stock,
or subscriptions, convertible securities, options, warrants, or other rights
(contingent or otherwise) to purchase any shares of its capital stock or to
distribute to holders of any of its equity securities, any evidence of
indebtedness or asset. No shares of Borrower capital stock are subject to a
right of withdrawal or a right of rescission under any applicable securities
law. Except as set forth in Schedule 2.6, there are no outstanding or authorized
stock appreciation, phantom stock or similar rights with respect to Borrower. To
the Knowledge (as defined below) of Borrower, except as described in Schedule
2.6 or otherwise contemplated by this Agreement, there are no agreements to
which Borrower is a party or by which it is bound with respect to the voting
(including without limitation voting trusts or proxies), registration under any
applicable securities laws, or sale or transfer (including without limitation
agreements relating to pre-emptive rights, rights of first refusal, co-sale
rights or “drag-along” rights) of any securities of Borrower. Except as provided
in Schedule 2.6, to the Knowledge of Borrower, there are no agreements among
other parties, to which Borrower is not a party and by which it is not bound,
with respect to the voting (including without limitation voting trusts or
proxies) or sale or transfer (including without limitation agreements relating
to rights of first refusal, co-sale rights or “drag-along” rights) of any
securities of Borrower.


2.7. Litigation. Except as disclosed on Schedule 2.7, there are no actions,
suits, claims, investigations, arbitrations or other legal or administrative
proceedings, to the Knowledge of Borrower, threatened against Borrower at law or
in equity, and to Borrower’s Knowledge, there is no basis for any of the
foregoing. Except as disclosed on Schedule 2.7, there are no unsatisfied
judgments, penalties or awards against or affecting Borrower or its businesses,
properties or assets. Except as disclosed on Schedule 2.7, Borrower is not in
default, and no event has occurred which with the passage of time or giving of
notice or both would constitute a default by Borrower with respect to any order,
writ, injunction or decree known to or served upon Borrower of any court or of
any foreign, federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign.
Except as disclosed on Schedule 2.7, there is no action or suit by Borrower
pending or threatened against others. Except as disclosed on Schedule 2.7,
Borrower has complied with all laws, rules, regulations and orders applicable to
its current business, operations, properties, assets, products and services the
violation of which would have a Company Material Adverse Effect. There is no
existing law, rule, regulation or order, and Borrower has no Knowledge of any
proposed law, rule, regulation or order, whether foreign, federal or state, that
would prohibit or materially restrict Borrower from, or otherwise materially
adversely affect Borrower in, conducting its businesses in any jurisdiction in
which it is now conducting business.


4

--------------------------------------------------------------------------------


As defined in this Agreement, “Knowledge” of Borrower means the actual knowledge
by a director or officer of Borrower of a particular fact or circumstance or
such knowledge as may reasonably be imputed to such person as a result of such
person’s actual knowledge of other facts or circumstances as well as any other
knowledge which such person would have possessed had such person made reasonable
inquiry of appropriate employees and agents of Borrower with respect to the
matter in question.


2.8. Absence of Certain Events. To Borrower’s Knowledge, there is no existing
condition, event or series of events which reasonably would be expected to have
a Company Material Adverse Effect.


2.9. Title to Property and Assets. Borrower does not own any real property.
Except as set forth on Schedule 2.9, Borrower has good and marketable title to
all of its personal property and assets free and clear of any material
restriction, mortgage, deed of trust, pledge, lien, security interest or other
charge, claim or encumbrance which would have a Company Material Adverse Effect.
Except as set forth on Schedule 2.9, with respect to properties and assets it
leases, Borrower is in material compliance with such leases and holds a valid
leasehold interest free of any liens, claims or encumbrances which would have a
Company Material Adverse Effect.


2.10. Governmental Permits. Borrower (including its Subsidiary) holds all
licenses, franchises, permits and other governmental authorizations which are
required for the conduct of any aspect of Borrower’s business, as presently
conducted and as presently contemplated to be conducted, including, but not
limited to, all such business operations contemplated by, or incident to, the
Transactions. All such licenses, franchises, permits and other governmental
authorizations are valid and current, and Borrower has not received any notice
that any governmental authority intends to cancel, terminate or not renew any
such license, franchise, permit or other governmental authorization. Borrower
has conducted and is conducting its business in material compliance with the
requirements, standards, criteria and conditions set forth in such licenses,
franchises, permits and other governmental authorizations, and all laws and
regulations applicable thereto, and is not in violation of any of the foregoing.
The consummation of the transactions contemplated hereunder will not alter or
impair or require changes to any such license, franchise, permit or other
governmental authorization.


5

--------------------------------------------------------------------------------


ARTICLE III.A - COVENANTS OF BORROWER


So long as the Note is outstanding, Borrower agrees that, unless Lender shall
give its prior consent in writing:


3.1. Ordinary Course. Borrower shall carry on its business in the ordinary
course substantially as conducted heretofore, and shall not engage in any
transaction outside of the ordinary course of business.


3.2. Maintain Properties. Borrower shall maintain its properties and facilities
in good working order and condition, reasonable wear and tear excepted.


3.3. Performance under Agreements. Borrower shall perform all of its material
obligations under agreements relating to or affecting its assets, properties or
rights.


3.4. Cooperation with Lender. Borrower shall cooperate with Lender and shall use
its reasonable best efforts to complete and sign the merger agreement
contemplated by the Merger and shall use its reasonable best efforts to
consummate the Transactions contemplated thereby.


3.5. Financial Statements. Borrower shall provide to Lender prior to the Due
Date any such audited or unaudited financial statements as may be required under
applicable U.S. Securities Exchange Commission (“SEC”) regulations for inclusion
of such statements in Lender’s SEC and other regulatory filings upon and
following the closing of the Merger.


3.6. Maintenance of Business Organization. Borrower shall maintain and preserve
its business organization intact and use its reasonable best efforts to retain
its present key employees and relationships with suppliers, customers and others
having business relationships with Borrower.


3.7. Compliance with Permits. Borrower shall maintain material compliance with
all permits, laws, rules and regulations, consent orders and all other orders of
applicable courts, regulatory agencies, and similar governmental authorities.


3.8. Leases. Borrower shall maintain its present leases in accordance with their
respective terms, and may enter into new or amended lease instruments.


3.9. Payments. Except with respect to fees due to attorneys, accountants, and
investment bankers relating to the Transactions, including with respect to the
Loan, Borrower shall not make any payment, or incur any obligation to make any
payment in the ordinary course of business in excess of $75,000 without the
prior written consent of Lender. Borrower shall use the proceeds from the Loan
to meet the working capital requirements set forth on Exhibit B attached hereto.


3.10. Loan Documents. Borrower shall comply in all respects with the terms of
the Loan Documents.


6

--------------------------------------------------------------------------------


3.11. Mergers. Except as contemplated by the Transactions, Borrower shall not
merge or consolidate with or into any other corporation, or sell, assign, lease
or otherwise dispose of or voluntarily part with the control (whether in one
transaction or in a series of related transactions) of assets (whether now owned
or hereafter acquired) having a fair market value of more than $25,000 at the
time(s) of transfer, or sell, assign or otherwise dispose of (whether in one
transaction or in a series of transactions) any of its accounts receivable
(whether now in existence or hereafter created) at a discount or with recourse,
to any person, except sales or other dispositions of assets in the ordinary
course of business, including, but not limited to, Borrower’s sale of existing
teams or territorial, market and team operating rights.


3.12. Charter Documents. Borrower shall not make any amendment to its
Certificate of Incorporation but may amend, revise and/or restate its By-Laws.


3.13. Senior or Pari Passu Indebtedness. Borrower shall not incur, create,
assume, guaranty or permit to exist any indebtedness in an amount equal to or
greater than $100,000 that ranks senior in priority to, or pari passu with, the
obligations under the Notes and the other Loan Documents, except for (i)
indebtedness existing on the date hereof and set forth in Schedule 3.13 attached
hereto, and (ii) indebtedness created as a result of a subsequent financing if
the gross proceeds to the Borrower of such financing are equal to or greater
than the aggregate principal amount of the Notes and the Notes are repaid in
full upon the closing of such financing. The aggregate outstanding trade debt of
Borrower and its subsidiaries as of September 1, 2008 was $1,268,000.


3.14. Liens. Borrower shall not create, incur, assume or permit to exist any
lien on any property or assets (including stock or other securities of Borrower
or any of its Subsidiaries) now owned or hereafter acquired by it or on any
income or revenues or rights in respect of any thereof, except:


(a) liens on property or assets of Borrower and its Subsidiaries existing on the
date hereof and set forth in Schedule 3.14 attached hereto, provided that such
liens shall secure only those obligations which they secure on the date hereof;


(b) any lien created under the Loan Documents;


(c) any lien existing on any property or asset prior to the acquisition thereof
by Borrower or any of its Subsidiaries, provided that


1. such lien is not created in contemplation of or in connection with such
acquisition and


2. such lien does not apply to any other property or assets of Borrower or any
of its Subsidiaries;


(d) liens for taxes, assessments and governmental charges;


7

--------------------------------------------------------------------------------


(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like liens arising in the ordinary course of business and
securing obligations that are not due and payable;


(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;


(g) deposits to secure the performance of bids, trade contracts (other than for
indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(h) zoning restrictions, easements, licenses, covenants, conditions,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business and minor
irregularities of title that, in the aggregate, are not substantial in amount
and do not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of Borrower or any of its
Subsidiaries;


(i) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
Borrower or any of its subsidiaries, provided that


1. such security interests secure indebtedness permitted by this Agreement,


2. such security interests are incurred, and the indebtedness secured thereby is
created, within 90 days after such acquisition (or construction),


3. the indebtedness secured thereby does not exceed 85% of the lesser of the
cost or the fair market value of such real property, improvements or equipment
at the time of such acquisition (or construction) and


4. such security interests do not apply to any other property or assets of
Borrower or any of its Subsidiaries;


(j) liens arising out of judgments or awards (other than any judgment that
constitutes an Event of Default hereunder) in respect of which Borrower or any
of its Subsidiaries shall in good faith be prosecuting an appeal or proceedings
for review and in respect of which it shall have secured a subsisting stay of
execution pending such appeal or proceedings for review, provided Borrower shall
have set aside on its books adequate reserves with respect to such judgment or
award; and


(k) deposits, liens or pledges to secure payments of workmen’s compensation and
other payments, public liability, unemployment and other insurance, old-age
pensions or other social security obligations, or the performance of bids,
tenders, leases, contracts (other than contracts for the payment of money),
public or statutory obligations, surety, stay or appeal bonds, or other similar
obligations arising in the ordinary course of business.


8

--------------------------------------------------------------------------------


3.15. Dividends and Distributions. Borrower or any of its Subsidiaries shall not
declare or pay, directly or indirectly, any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any shares of its capital
stock or directly or indirectly redeem, purchase, retire or otherwise acquire
for value (or permit any Subsidiary to purchase or acquire) any shares of any
class of its capital stock or set aside any amount for any such purpose.


3.16. Subsidiary Dividends. Borrower shall not permit its Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of such Subsidiary to:


(a) pay any dividends or make any other distributions on its capital stock or
any other interest or


(b) make or repay any loans or advances to Borrower.


3.17. Limitation on Certain Payments and Prepayments. Borrower shall not:


(a) pay in cash any amount in respect of any indebtedness or preferred stock
that may at the obligor’s option be paid in kind or in other securities; or


(b) optionally prepay, repurchase or redeem or otherwise defease or segregate
funds with respect to any indebtedness of Borrower or its Subsidiary, other than
for senior indebtedness existing on the date hereof and set forth in Schedule
3.17 attached hereto, or indebtedness under the Loan Documents.


Within three (3) business days following Borrower’s request for a waiver of any
provision of this Article III, Lender shall provide Borrower with their response
to such request.


3.18. Future issuances. Borrower covenants and agrees that it will not during
the term of this Agreement issue any of its equity securities (a “Future
Issuance”), except up to 300,000 shares of its common stock which it may issue
(or with respect to which it may grant as stock options) as compensation to
employees, consultants, advisors or service providers of the Company or its
Subsidiary, and except if (i) the Borrower issues equity securities in a capital
raising offering  with proceeds sufficient to repay the Notes and the Notes are
repaid in full simultaneously with the closing of such offering, or (ii) the
Borrower causes sufficient additional shares of its common stock, or securities
convertible into its common stock without additional consideration, to be
delivered under the Pledge Agreement (as defined below) to the Collateral Agent
for the Buyers such that the aggregate number of Pledged Shares (on an
as-converted-into-common-stock basis) as a percentage of the total number of
shares of capital stock (on an as-converted-into-common-stock basis) of the
Borrower outstanding (the “Pledged Percentage”) as of the date of such Future
Issuance equals the Pledged Percentage as of the date hereof, which is
approximately 16.9%. Capitalized terms used in this Section 3.17 and not
otherwise defined in this Agreement shall have those meanings given to them in
that certain Pledge Agreement by and among the parties thereto of even date
herewith (the “Pledge Agreement”).


9

--------------------------------------------------------------------------------


ARTICLE III.B - COVENANTS OF LENDER


Lender covenants and agrees that it shall use the proceeds from Borrower of the
Repayment Amount solely to repay in full the outstanding principal amount of the
Convertible Notes, with interest, if any, to the Buyers. Lender further agrees
to issue its instruction letter (the “Instruction Letter”) to the Escrow Agent
authorizing the Escrow Agent to release from escrow in favor of Buyers the
Repayment Amount in repayment of the Convertible Notes, which Instruction Letter
shall be signed by Lender and held in trust by Gottbetter & partners, LLP on
behalf of Borrower until repayment on the Due Date or as otherwise set forth
herein.


ARTICLE IV - DEFAULTS AND REMEDIES


4.1. An “Event of Default” occurs if:


(a) Borrower defaults in the payment of any principal of the Note when the same
shall become due, either by the terms thereof or otherwise as herein provided;
or


(b) Borrower defaults, in whole or in part, in the performance or observance of
any other material agreement, term or condition contained in the Note or the
other Loan Documents, and such breach shall not have been cured within ten (10)
days after receipt of written notice thereof; or


(c) Borrower defaults with respect to any other indebtedness for borrowed money
of Borrower or under any agreement under which such indebtedness may be issued
by Borrower and such default shall continue for more than the period of grace,
if any, therein specified, if the aggregate amount of such indebtedness for
which such default shall have occurred exceeds $25,000;


(d) Borrower defaults with respect to any contractual obligation of Borrower
under or pursuant to any contract, lease, or other agreement to which Borrower
is a party and such default shall continue for more than the period of grace, if
any, therein specified, if the aggregate amount of Borrower’s contractual
liability arising out of such default exceeds or is reasonably estimated to
exceed $25,000;


(e) the Merger shall not have closed and the Note shall not have been repaid in
full by the Due Date; or


(f) Borrower pursuant to or within the meaning of any Bankruptcy Law (as defined
below):


10

--------------------------------------------------------------------------------


(i) commences a voluntary case,


(ii) consents to the entry of an order for relief against it in an involuntary
case,


(iii) consents to the appointment of a Custodian (as defined below) of it or for
all or substantially all of its property,


(iv) makes a general assignment for the benefit of its creditors, or


(v) is the debtor in an involuntary case which is not dismissed within thirty
(30) days of the commencement thereof, or


(g) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:


(i) provides for relief against Borrower in an involuntary case,


(ii) appoints a Custodian of Borrower for all or substantially all of its
property, or


(iii) orders the liquidation of Borrower,


(h) a final judgment for the payment of money in an amount in excess of $25,000
shall be rendered against Borrower (other than any judgment as to which a
reputable insurance company shall have accepted full liability in writing) and
shall remain undischarged for a period (during which execution shall not be
effectively stayed) of 20 days after the date on which the right to appeal has
expired; or


(i) an event shall occur or there exist facts or circumstances which create or
result in a Company Material Adverse Effect;


then and in any such case (x) upon the occurrence of any Event of Default
described in paragraphs (e) or (f), the unpaid principal amount of the Notes
shall automatically become due and payable, without presentment, demand, protest
or notice of any kind, all of which are hereby waived by Borrower, and (y) upon
the occurrence of any other Event of Default, in addition to any other rights,
powers and remedies permitted by law or in equity, Lender may, at its option, by
notice in writing to Borrower, declare the Notes to be, and the Notes shall
thereupon be and become, immediately due and payable, together with all other
sums due hereunder, without presentment, demand, protest or other notice of any
kind, all of which are waived by Borrower.


Upon the occurrence of any Event of Default, the holder of the Notes may proceed
to protect and enforce its rights by an action at law, suit in equity or other
appropriate proceeding, whether for the specific performance of any agreement
contained herein or in the Notes held by it, for an injunction against a
violation of any of the terms hereof or thereof, or for the pursuit of any other
remedy which it may have by virtue of this Agreement or pursuant to applicable
law. Borrower shall pay to the holder of the Notes upon demand the reasonable
costs and expenses of collection and of any other actions referred to in this
Article, including without limitation reasonable attorneys’ fees, expenses and
disbursements.


11

--------------------------------------------------------------------------------


No course of dealing and no delay on the part of the holder of the Notes in
exercising any of its rights shall operate as a waiver thereof or otherwise
prejudice the rights of such holders, nor shall any single or partial exercise
of any right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. No right, power or
remedy conferred hereby or by the Notes on the holder thereof shall be exclusive
of any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.


4.2. For purposes of this Article, the following definitions shall apply:


“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors, or equivalent law of a non-U.S. jurisdiction.


“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.


ARTICLE V - NOTICES


All notices, requests and demands shall be given to or made upon the respective
parties hereto in writing, at such address as may be designated by it in a
written notice to the other party. All notices, requests, consents and demands
hereunder shall be effective when duly deposited in the mails (by overnight
delivery by a nationally-recognized overnight courier service or by United
States registered or certified mail, postage prepaid, return receipt requested)
with a copy via facsimile. Unless the parties designate otherwise, notices
should be addressed as follows:


If to Borrower:


Diamond Sports & Entertainment, Inc.
7080 Donlon Way, Ste. 109
Dublin, CA 94568 
Attn: David Kaval, President
Facsimile: (


with a copy to:


Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Attention: Jack Sheridan
Facsimile: (


12

--------------------------------------------------------------------------------


If to Lender:


Federal Sports & Entertainment, Inc.
47395 Monroe Street, #274
Indio, California

Attn: Linda Farrell, President
Facsimile: (


with a copy to:


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Attn: Adam S. Gottbetter, Esq.
Facsimile: (212) 400-6901


ARTICLE VI - MISCELLANEOUS


6.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.


6.2. Amendment. This Agreement may be amended, modified or terminated only by an
instrument in writing signed by all parties.


6.3. No Assignment. Neither this Agreement nor any right or obligation provided
for herein may be assigned by any party without the prior written consent of the
other parties.


6.4. Successors. The terms and provisions of this Agreement shall be binding
upon and inure to the benefit of, and be enforceable by, the respective
successors and assigns of the parties hereto.


6.5. Counterparts. This Agreement may be executed in any number of counterparts,
with the same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement may be executed by
facsimile signature.


6.6. Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.


6.8. Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.


13

--------------------------------------------------------------------------------


6.8. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.


14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Bridge Loan Agreement to
be duly executed as of the day and year first above written.


LENDER:
 
FEDERAL SPORTS & ENTERTAINMENT, INC.
 
 
By:____________________
Name: Linda Farrell
Title: President
 
BORROWER:
 
DIAMOND SPORTS & ENTERTAINMENT, INC.
 
 
By:__________________________
Name: David Kaval
Title: Chairman and Chief Executive Officer
 
 

 
[SIGNATURE PAGE TO BRIDGE LOAN AGREEMENT]

15

--------------------------------------------------------------------------------



EXHIBIT A


Promissory Note


16

--------------------------------------------------------------------------------



EXHIBIT B


Use of Proceeds


1. General corporate purposes



17

--------------------------------------------------------------------------------



SCHEDULES


[Borrower to prepare and attach the various Schedules called for by Articles II
and III of this Agreement]
 
 
 
18

--------------------------------------------------------------------------------

 